703 So. 2d 491 (1997)
DAVID S. NUNES, P.A., Appellant,
v.
FERGUSON ENTERPRISES, INC., Appellee.
No. 96-0733.
District Court of Appeal of Florida, Fourth District.
November 26, 1997.
Rehearing and Clarification Denied January 7, 1998.
David S. Nunes, Ft. Lauderdale, pro se.
Michael J. Monchick of Narkier, Monchick & Pleasanton, West Palm Beach, for appellee.
PER CURIAM.
Appellant, a lawyer, was counsel in a lawsuit in which mediation was ordered. Appellant did not attend the mediation hearing, and he told his clients that they did not have to attend. Appellee, whose counsel did attend the mediation hearing, moved to assess attorney's fees and costs against appellant, and the court entered a judgment for attorney's fees and costs, which is the subject of this appeal. We affirm the assessment of attorney's fees against counsel under the court's inherent power to do so. Patsy v. Patsy, 666 So. 2d 1045 (Fla. 4th DCA 1996) and cases cited therein.
STONE, C.J., and KLEIN and GROSS, J., concur.